DOCUMENTS UNDER SEAL
                     Case 3:20-mj-71753-MAG Document 3 Filed 12/07/20 Page 125
                                                          TOTAL TIME (m ins):
                                                                              of minutes
                                                                                 1
M AGISTRATE JUDGE                         DEPUTY CLERK                                 REPORTER/FTR
M INUTE ORDER                            Elaine Kabiling                               11:06 - 11:31
MAGISTRATE JUDGE                          DATE                                         NEW CASE          CASE NUMBER
Laurel Beeler                            12/7/2020 (Hearing held via Zoom)                              3:20-mj-71753-MAG-1
                                                     APPEARANCES
DEFENDANT                                 AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                        PD.     RET.
Marc Nunez                                         Y        P         Elizabeth Falk                          APPT.
U.S. ATTORNEY                             INTERPRETER                              FIN. AFFT                COUNSEL APPT'D
Ankur Shingal                             Not Required                             SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER                 DEF ELIGIBLE FOR                 PARTIAL PAYMENT
                            Gustavo Rangel                            APPT'D COUNSEL                   OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                              STATUS
      ✔  DPPA ADVISED                                                                                           TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT              BOND HEARING                IA REV PROB. or          OTHER
                                                         20 minutes                    or S/R
       DETENTION HRG              ID / REMOV HRG           CHANGE PLEA                 PROB. REVOC.             ATTY APPT
                                                                                                                HEARING
                                                    INITIAL APPEARANCE
         ADVISED                ADVISED                    NAME AS CHARGED               TRUE NAME:
         OF RIGHTS              OF CHARGES                 IS TRUE NAME
                                                       ARRAIGNM ENT
       ARRAIGNED ON               ARRAIGNED ON               READING W AIVED                 W AIVER OF INDICTMENT FILED
       INFORMATION                INDICTMENT                 SUBSTANCE
                                                        RELEASE
      RELEASED           ISSUED                    AMT OF SECURITY           SPECIAL NOTES                  PASSPORT
      ON O/R             APPEARANCE BOND           $ 50,000                                                 SURRENDERED
                                                                            Unsecured
                                                                                                            DATE:
PROPERTY TO BE POSTED                          CORPORATE SECURITY                          REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                DETAINED          RELEASED         DETENTION HEARING               REMANDED
      FOR             SERVICES                                                   AND FORMAL FINDINGS             TO CUSTODY
      DETENTION       REPORT                                                     W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                            PLEA
    CONSENT                     NOT GUILTY                 GUILTY                       GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                 CHANGE OF PLEA             PLEA AGREEMENT               OTHER:
    REPORT ORDERED                                         FILED
                                                       CONTINUANCE
TO:                              ATTY APPT                BOND                     STATUS RE:
12/15/2020                       HEARING                  HEARING                  CONSENT                    TRIAL SET

AT:                              SUBMIT FINAN.              PRELIMINARY            CHANGE OF                  67$786
                                 AFFIDAVIT                  HEARING                PLEA
10:30 AM                                                    BBBBBBBBBBBBB                                 re: PX/Arraignment
BEFORE HON.                      DETENTION                  $55$,*1MENT                MOTIONS                JUDGMENT &
                                 HEARING                                                                      SENTENCING
Beeler
       TIME W AIVED              TIME EXCLUDABLE            IDENTITY /             PRETRIAL                   PROB/SUP REV.
                                 UNDER 18 § USC             REMOVAL                CONFERENCE                 HEARING
                                 3161 5.1                   HEARING
cc:                                             ADDITIONAL PROCEEDINGS                         DOCUMENT NUMBER:

Court orders case unsealed. Parties consent to hearing by Zoom and authorizes the court to sign all relevant documents. Proffer
heard re: detention. Deft and custodian/sureties admonished re bond conditions. Bond condition and Order for Release signed
and filed this date. Time waiver stated on the record. Deft request; Gov't to provide discovery.
